Moran, P. J. The appeal was allowed in the County Court in this case on February 3, 1891, on condition that an appeal bond should be filed within twenty days from said date. The appeal bond is shown by the record to have been presented to the court for approval on March 4, 1891, and to have been approved and ordered filed, nunc pro tunc, as of February 18, 1891. The bill of exceptions shows no ground for such nuno pro tunc order, and it was beyond the power of the court to make it unless grounds therefor were shown. The failure to file the bond and have it approved within the time fixed by the order allowing the appeal, is fatal to the appeal. Price v. P., Ft. Wayne & Chi. R. R. Co., 40 Ill. 44; Wormly v. Wormly, 96 Ill. 129. The motion to dismiss the appeal will be granted. Motion granted.